In this appeal by Aubry Lowery from a judgment convicting him of unlawfully handling and storing intoxicating liquor for the purpose of sale in the Parish of Union, where the sale of intoxicating liquors is prohibited by an ordinance of the Police Jury, and his sentence thereunder to serve 60 days in the parish jail and to pay a fine of $301 and costs (in default of paying the fine to serve an additional eight months in jail), it is conceded by the state that the decision of this court in the case of State v. Kimble, 214 La. 58, 36 So. 2d 637, where the identical issue here raised was presented and declared adversely to the cause of the state, is controlling, and, accordingly, that the defendant is entitled to a new trial *Page 467 
since, contrary to the hearsay rule, the official testifying on behalf of the state was allowed to state over defendant's objection that while he knew of no sale of intoxicating liquor by the defendant he had received complaints about him selling intoxicating liquor. This evidence was particularly prejudicial since there was no positive testimony of a sale of the liquor by the defendant.
For the reasons assigned, the conviction and sentence are annulled and set aside and the case is remanded for a new trial.